DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 
				Claim Status
Claims 24, 25, 27-43 are pending and are examined. Claims 1-23 and 26 are cancelled.

Claim Objections
Claim 36 is objected to because of the following informalities:  “sample” should be corrected to “a sample”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 24, 25, and 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 24, the limitation “thrombin or a thrombin-like enzyme” is unclear and indefinite. 1) What is a “thrombin-like enzyme”? Is this an enzyme that would cleave fibrinogen or is it an enzyme that is structurally similar to thrombin? 2) It is unclear how a polymerized fibrin pellet (last clause of claim 24) would be formed if thrombin was not present... in other words, typically fibrinogen (line 2) and thrombin (line 4) react to form fibrin, and it is unclear how fibrin would form if thrombin was not present and a thrombin-like enzyme is present? 3) It is unclear what the relationship of the container, thrombin and anchor element is with respect to each other. Where is the thrombin in relation to the container or anchor element and where is the anchor element in relation to the container? Please clarify the questions noted in 1), 2), and 3)? 

Regarding Claim 24, the limitation “a container comprising a top end, a closed bottom end and an interior wall, each defining a reservoir portion for receiving the sample” is unclear and indefinite. How does “each portion” (the top end, closed bottom end and interior wall) have a reservoir portion? How many reservoir portions are there? In the figures, it appears the container has one reservoir? How would the wall for example have a reservoir portion? Please clarify the reservoir and how it is divided into portions.

Regarding Claim 36, the limitation “converting fibrinogen within the sample at least partially into fibrin” is unclear and indefinite. How is fibrinogen converted into fibrin? Is this due to thrombin or the thrombin-like enzyme? Where is the thrombin or thrombin-like enzyme such that this reaction occurs? Please clarify how fibrinogen is converted to fibrin.

Regarding Claim 36, the limitation “converting fibrinogen within the sample at least partially into fibrin” is unclear and indefinite. It is unclear how a polymerized fibrin pellet (clause in (c)) would be formed if thrombin was not present... in other words, typically fibrinogen and thrombin (recites in lines 2 and 4 of claim 24 on which claim 36 is dependent on) react to form fibrin, and it is unclear how fibrin would form if thrombin was not present and a thrombin-like enzyme is present? Please clarify how fibrin is formed in the device)? 

Regarding Claim 43, the limitation “the target molecules or particles comprise bacteria, virus, yeast, cells, proteins, peptides or nucleic acids” is unclear and indefinite. Claim 43 is dependent on claim 36 which recites “A method for separating and concentrating target particles or molecules”. How is the method recited in claim 36 provides structures or steps to separate bacteria, virus, yeast, cells, proteins, peptides or nucleic acid from a blood sample for example? Please clarify.

Claims 25, 27-35, 37-42 are rejected by virtue of being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24, 25, 27, 28, 29, 31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monroe (US Pub 2013/0183655).

Regarding Claim 24, Monroe teaches a device for separating and concentrating target particles or molecules from a fibrinogen-containing liquid sample, the device comprising: thrombin or a thrombin-like enzyme, a container comprising a top end, a closed bottom end and an interior wall, each defining a reservoir portion for receiving the sample; and an anchor element configured for nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein. ([0043] The container can encompass any sample collection device including tubes such as test tubes and centrifuge tubes; closed system blood collection devices, such as collection bags; syringes, especially pre-filled syringes; catheters; micro-well and other multi-well plates; arrays; tubing; laboratory vessels such as flasks, spinner flasks, roller bottles, vials, microscope slides, microscope slide assemblies, coverslips, films and porous substrates and assemblies; pipettes and pipette tips, etc.; tissue and other biological sample collection containers, including lancets, capillary tubes, and Microtainer.RTM. brand products available from Becton Dickinson; Vacutainer.RTM. brand venous blood collection tubes available from Becton Dickinson including those tubes prepackaged with thrombin; and any other container suitable for holding a biological sample, as well as containers and elements involved in transferring samples. The coagulation controlling agent may be introduced into any of these containers provided they meet the criteria outlined herein.)

Regarding Claim 25, Monroe teaches the device of claim 24, wherein the anchor element is in contact with the reservoir portion during operation of the device ([0071] Closure 22 is such that it can be pierced by a needle 26 or other cannula to introduce a biological sample into container 12 as known in the art.).

Regarding Claim 27, Monroe teaches the device of claim 26, wherein the thrombin or the thrombin-like enzyme is in a lyophilized form ([0067] For example, the thrombin and/or coagulation controlling agent(s) may be sprayed onto the surface (as a liquid, powder, or gel), spray dried, loosely dispensed or lyophilized over the surface of the interior wall of the container.).

Regarding Claim 28, Monroe teaches the device of claim 24, further comprising a removable closure cap, and wherein the first top end is an open end adapted for receiving the removable closure cap ([0069] For conventional tubes, a screw cap is normally sufficient. For evacuated collection tubes, a tight-fitting, elastomeric plug is generally employed to contain the vacuum during the required storage periods. Closure 22 forms a seal capable of effectively closing container 12 and retaining a biological sample in chamber 14.).  

Regarding Claim 29, Monroe teaches the device of claim 28, wherein the anchor2Application No. 16/818,715Reply to Office Action Dated January 18, 2022 element is integrated into the removable closure cap ([0071] The pressure in chamber 14 is selected to draw a predetermined volume of biological sample into chamber 14. Closure 22 is such that it can be pierced by a needle 26 or other cannula to introduce a biological sample into container 12 as known in the art.).  

Regarding Claim 31, Monroe teaches the device of claim 24, wherein the anchor element is integrated into the container (see Fig. 1, Closure 22 is such that it can be pierced by a needle 26 or other cannula to introduce a biological sample into container 12 as known in the art.).    

Regarding Claim 35, Monroe teaches the device of claim 24, wherein the volume of the container is between 0.1 to 20 ml (a standard blood collection tube would have a volume between 0.1 to 20 ml).

Allowable Subject Matter
Claims 30, 32, 33, 34, 36, 37, 38, 39, 40, 41, 42, and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the removable closure cap comprises an elongated pin element, wherein the anchor element is located at or towards the end of the elongated pin element.

The prior art does not teach or suggest wherein the anchor element is integrated into the bottom end or interior wall.

The prior art does not teach or suggest wherein the bottom end of the container comprises an elongated pin element extending into the reservoir portion, and wherein the anchor element is located at or towards the end of the pin element.

The prior art does not teach or suggest the anchor element has a hook or ring shape.

The prior art does not teach or suggest a method for separating and concentrating target particles or molecules from a fibrinogen-containing sample, the method comprising: (a) providing the device of claim 24; (b) adding the sample to the container; (c) converting fibrinogen within the sample at least partially into fibrin, thereby nucleating a polymerized fibrin pellet comprising the target particles or molecules trapped therein on the anchor element; and (d) separating the polymerized fibrin pellet from a remainder of the3Application No. 16/818,715Reply to Office Action Dated January 18, 2022 sample.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/14/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Monroe (US Pub 2013/0183655).

The examiner notes there are new 112b rejections applied in light of the amendment and new prior art cited over some of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798